Citation Nr: 1014089	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for cause 
of death of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to April 
1960.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim for 
compensation benefits under 38 U.S.C. § 1151 for the cause of 
death of the Veteran.  The appellant disagreed and perfected 
an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service- connected. For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 
3.361(d)(2) (2009).

The appellant in this case is the Veteran's widow.  She has 
essentially alleged that the record evidence shows that the 
Veteran was treated in June 2004 in preparation for a 
prostate biopsy.  The medical evidence shows that in June 
2004, the Veteran had a long medical history including, but 
not limited to, diabetes mellitus insulin-dependent, coronary 
artery disease (CAD), hypertension, atrial fibrillation and 
flutter, hyperlipidemia, and obesity.  On June 9, 2004, the 
Veteran was seen by M.B., a VA nurse practitioner who, the 
appellant contends, "was concerned about" the fact that the 
Veteran had been prescribed Plavix(r) and Coumadin(r), drugs 
which are essentially used to prevent the coagulation of 
blood.  M.B. noted the concerns in a June 9, 2004, treatment 
note in the record.  The appellant states that the Veteran 
was instructed by M.B. to stop taking the blood thinning 
drugs and resume taking them on June 17, the day after the 
Veteran's biopsy procedure.

The appellant describes in her August 2004 statement that she 
assisted the Veteran in maintaining his numerous 
prescriptions and the normal procedure they employed to 
ensure all prescriptions were properly and timely filled.  
She states that the Veteran determined he needed to refill 
Plavix(r) and made phone calls to VA to have the prescription 
refilled.  The calls were unsuccessful, so the Veteran sent 
an e-mail to Dr. W.B., a physician who practiced at the VA 
medical facility in Ann Arbor, Michigan, explaining he was 
"out of Plavix(r) and a diabetes" medication.  The appellant 
states that subsequent to the e-mail the Veteran had a phone 
conversation with Dr. W.B. who, among other things, told him 
he was not refilling the Plavix(r) because he "didn't think I 
[the Veteran] need it."  The Veteran died five days later.  
The appellant contends that the lack of Plavix(r), caused by 
VA's failure to refill the prescription, is the proximate 
cause of death.

The medical evidence includes a June 28, 2004, addendum to 
the Veteran's medical record authored by Dr. W.B. which 
states that the Veteran called "out of plavix."  After 
review of the medical records, Dr. W.B. wrote "not clear to 
me he continues to needs (sic) plavix."  The death 
certificate of record indicates that the Veteran was 
pronounced dead at 5:49 a.m., June 29, 2004.  The immediate 
cause of death listed on the death certificate is "cardiac 
arrest" as a result of a 5 year history of ischemic 
cardiomyopathy.  Also of record is the opinion of Dr. W.W., 
Ph.D., a pharmacologist and toxicologist.  Dr. W.W. indicated 
in a letter dated June 8, 2005, that she had reviewed "the 
medical records" of the Veteran and determined that it was 
within a reasonable degree of scientific certainty that the 
Veteran's death was due to the sudden withdrawal of Plavix(r) 
which caused the aggravation of his ischemic cardiomyopathy 
and was a cause of his death.  Finally, Dr. S.R., M.D., a VA 
physician, was unable to provide an opinion regarding the 
issue at hand because at the time he reviewed the Veteran's 
record, there were no records regarding the Veteran's death.

The Board is unable to render a decision without further 
development of this claim.  There are several concerns that 
need to be addressed.  First, it is unclear whether the 
Veteran did indeed stop taking Plavix(r) and if so, when 
precisely he stopped.  The appellant related how she and her 
husband systematically ensured prescriptions were refilled 
and, it appears, that they started the process well before 
the medications actually ran out.  In addition, it appears 
that the Veteran did not take Plavix(r) for about one week 
prior to the June biopsy; this alters the number of 
potentially available tablets available to the Veteran from 
the date of the last filled prescription and it also calls 
into question precisely how many Plavix(r) tablets may have 
been available to the Veteran at the time the prescription 
was last filled.  

Second, Dr. W.W.'s opinion is largely conclusive and does not 
specifically address the Veteran's complex medical history.  
Dr. W.W. also presumes facts that are not clear in the 
record, such as, for example, when the Veteran last 
administered Plavix(r).  Another concern with Dr. W.W.'s 
conclusion is that the Veteran evidently went without Plavix(r) 
for at least one week prior to the biopsy and didn't appear 
to suffer any adverse consequences.  Dr. W.W. did not address 
why he was able to survive that but yet, as she asserts, the 
week without Plavix(r) after the biopsy was fatal.  Moreover, 
although Dr. W.W. certainly brings an expertise to bear on 
the issues at hand, she does not appear to have, and does not 
profess to have, the medical background or expertise 
regarding treatment of CAD in connection with the other 
complicating conditions presented by the Veteran at the time 
of his death.  

The Board seeks an opinion regarding whether it is as likely 
as not that the lack of Plavix(r) was the "proximate cause" 
of the Veteran's death and was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or was "an event not reasonably 
foreseeable."  The Board has determined that this opinion 
must be provided by a VA physician who is experienced in the 
treatment of CAD and related diseases, and who does not 
practice and has not practiced in the Detroit or Ann Arbor, 
Michigan, area.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the appellant in 
writing and request that she specify when 
the Veteran last administered Plavix(r) and 
further specify how it is that she knows 
that information.  VBA shall also inform 
the appellant that she may submit further 
evidence in support of her claim and VBA 
shall request that she identify any 
further records that may be relevant to 
her claim.  Any response shall be 
associated with the Veteran's VA claims 
folder.

2.  VBA shall provide the Veteran's VA 
claims folder, including this decision, to 
a physician who is experienced in the 
treatment of coronary artery disease and 
related diseases and who is not associated 
and has not been associated with VA 
facilities in Detroit or Ann Arbor, 
Michigan.  The examiner shall review the 
Veteran's VA claims folder and provide an 
opinion whether it is as likely as not 
that the lack of Plavix(r) was the 
"proximate cause" of the Veteran's death 
and was due to carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault, or was "an 
event not reasonably foreseeable."  The 
examiner shall provide a rationale for the 
opinion rendered.  If the examiner 
determines that such an opinion can not be 
provided without resort to mere 
speculation, the examiner shall provide an 
explanation why that is the case.  The 
examiner's concise and clearly written 
report shall be associated with the 
Veteran's VA claims folder.

3.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the appellant's 
claim for entitlement to benefits under 
38 U.S.C. § 1151 for cause of death of the 
Veteran.  If the benefit sought on appeal 
remains denied, VBA should provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


